DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2. 	Claims 21-40 are pending upon entry of amendment filed on 1/23/21.

3.	Applicant’s election of Group I drawn to claims 21-29 and 35-37 without traverse, in the response filed on 1/23/21 has been acknowledged.  

Claims 30-34 and 38-40 are withdrawn from consideration by the examiner under 37 CFR 1.142(b) as being drawn to a nonelected invention/species.

Claims 21-29 and 35-37 are under consideration in the instant application.

4.	Applicant’s submission of IDS field on 6/28/19 and 12/6/19 has been acknowledged.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 21-27, 29 and 35-37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claim 26 reciting “SEQ ID NO:12” , claim 27 or claims 36 reciting at least one complementary determining region having the amino acid set forth in “SEQ ID NO:6-8”, respectively, are included in this rejection. The amino acid sequences set forth in SEQ ID NO:6-8 or 12 is only a fragment of entire heavy chain of 463 amino acid and the characteristics of the BC8 cannot be envisaged by the fragment as currently recited.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim(s) 21, 22 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopal et al (Blood, 2009, vol. 113, No. 23, p. 5905-5910, IDS reference)

Gopal et al. teaches compositions comprising 131 I- labeled anti- CD45 antibody in PBS (e.g. pharmaceutically acceptable carrier) in the radioimmunotherapy in the treatment of T cell non-Hodgin lymphoma (p. 5905-5906) and the CD45 antibody is BC8 (p. 5906, 1st col). 

.

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claim 21-29 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Gopal et al (Blood, 2009, vol. 113, No. 23, p. 5905-5910, IDS reference) in view of U.S. Pat. 5,961,955 (IDS reference) and U.S. Pat. 5,393,512 (IDS reference).

The teachings of Gopal reference have been discussed, supra.

The disclosures of the Gopal reference differ from the claimed invention in that it does not teach the use of PVP and/or an ascorbic acid at 0.5-5% (or 2.5%) as in claims 23-25 of the instant application.

The ‘955 patent teaches that the addition of about 5% HSA, about 2.75% polyvinylpyrrolidine  and ascorbic acid in the PBS at pH 7 in 131 I- labeled anti- CD20 antibody composition protects radionuclide by preventing oxidation of peptides and improves stability of radiolabeled protein 

Furthermore, the ‘512 patent teaches that the use of about 20mg/ml of ascorbic acid in the presence of HSA (col. 11) for further stabilizing radioactive polypeptide and the ascorbic acid is preferred for highly purified radioactive polypeptide (col. 11).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the stabilizing effect of HSA, PVP and ascorbic acid in various radioactive polypeptides including CD20 as taught by the ‘955 patent publication to the 131 I- labeled anti- CD45 antibody in PBS as taught by the Gopal reference.

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of HSA, PVP and ascorbic acid improves stability of the radio-labeled antibody by reducing oxidation of antibody.

From the teachings of the references, it would have been obvious to one of ordinary skill in the art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence to the contrary.

12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 21-29 and 35-37 are y rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Pat. 10,420,851.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘851 patent recites radiolabeled BC8 antibody in the presence of HSA, PVP and/or ascorbic acid.

14.	No claims are allowable.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yunsoo Kim whose telephone number is 571-272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5:00pm.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
Technology Center 1600
March 2, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644